Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the memories as claimed can be construed as “software/data per se”. Furthermore, the specifications do not explicitly exclude transitory forms of memory from being construed as the claimed memory. A recommended remedy is to have the program or contents embodied in a “non-transitory” computer readable storage medium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadanandan SK, Ranefall P, Le Guyader S, Wählby C. Automated Training of Deep Convolutional Neural Networks for Cell Segmentation. Sci Rep. 2017 Aug 10;7(1):7860. doi: 10.1038/s41598-017-07599-6. PMID: 28798336; PMCID: PMC5552800; hereafter: Sadanandan.
Regarding Claim 1, Sadanandan teaches: a method (Figure 1 and 2) in a computing system (Page 6: DCNN System: “The DCNN system was set up on a workstation with six core Intel® Core™ i7 CPU running at 3.5 GHz and 32 Gb RAM equipped with a Nvidia Titan X Pascal GPU on Ubuntu 14.04 operation system.”) for identifying 3D boundaries of each of a plurality of structure depicted in a 3D microscopy image of a distinguished scene captured using a first imaging technique (Abstract: “We propose an automated approach for creation of high-quality experiment-specific ground truth for segmentation of bright-field images of cultured cells based on end-point fluorescent staining.”; Figure 1 shows z-stack images which suggests three dimensional imaging.), the method comprising: accessing a plurality of 3D microscopy images each depicting a plurality of structures in a scene and each captured using a second imaging technique distinct from the first imaging technique (Figure 1(b) shows three different images captured using different techniques; bright-field, nuclei-stained, and cytoplasm-stained.); using the accessed plurality of 3D microscopy images to train a first segmentation model for the second imaging technique (Figure 2(a) shows a nuclei image and a cytoplasm image being used to train the CellProfiler to generate segmented images); for each of a plurality of scenes: capturing the scene in a first 3D microscopy image using the first imaging technique (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 3: “images in bright-field as well as blue and green fluorescence were acquired at the same positions and with the same z-stack to serve as input for creation of ground truth.”); capturing the scene in a second 3D microscopy image using the second imaging technique (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 3: “images in bright-field as well as blue and green fluorescence were acquired at the same positions and with the same z-stack to serve as input for creation of ground truth.”); applying the first segmentation model to the second 3D microscopy image to obtain a segmentation for the scene (Figure 1(b) shows the CellProfiler pipeline being applied to the microscopy images and generating a segmentation label.); assembling a training observation for the scene comprising the first 3D microscopy image and the obtained segmentation (Figure 1(b) shows the segmented image labels and the microscopy image data being combined to form a training pair for training the neural network.); using the assembled training observation to train a second segmentation model for the first imaging technique (Figure 1(b): “The data and the label are subjected to data augmentation to create the final dataset for training the DCNN.”); imaging the distinguished scene using the first imaging technique to obtain the 3D microscopy image of the distinguished scene (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 2: “Bright-field images were recorded every 10 min overnight”); and subject the 3D microscopy image of the distinguished scene to the second segmentation model to obtain a segmentation specifying the 3D boundary of each of the plurality of structures depicted in the obtained 3D microscopy image of the distinguished scene (Figure 1(c) shows the acquired image data being inputted into a trained neural network and outputting a segmented image).
Regarding Claim 2, Sadanandan teaches: the method of claim 1, wherein each of the plurality of scenes shows a biological sample (Abstract: “We propose an automated approach for creation of high-quality experiment-specific ground truth for segmentation of bright-field images of cultured cells based on end-point fluorescent staining.”).
Regarding Claim 3, Sadanandan teaches: the method of claim 1, further comprising storing the obtained segmentation specifying the 3D boundary of each of the plurality of structures depicted in the obtained 3D microscopy image of the distinguished scene (Page 6: DCNN System: “The DCNN system was set up on a workstation with six core Intel® Core™ i7 CPU running at 3.5 GHz and 32 Gb RAM equipped with a Nvidia Titan X Pascal GPU on Ubuntu 14.04 operation system.”; Sadanandan discloses a computer system where a storage medium is a common component used to store programs, images and other items related to the computer system.).
Regarding Claim 4, Sadanandan teaches: the method of claim 1, further comprising causing a visual display to be presented that is at least in part based upon the obtained segmentation specifying the 3D boundary of each of the plurality of structures depicted in the obtained 3D microscopy image of the distinguished scene (Abstract: “We also provide the segmentation results overlaid on the input image in Supplementary Fig. 4.”; Figure 2(b) shows the segmentation result being overlaid on the input image; See also Supplementary Fig. 4 from the provided Supplementary Materials and Figures.).
Regarding Claim 5, Sadanandan teaches: the method of claim 1 wherein the first imaging technique optically captures a DNA type (Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Sadanandan describes two experiments where Experiment 1 segments a bright-field microscope image based on nuclei- and cytoplasmic-stained ground truth segmentation and Experiment 2 segments a multi-channel image based on nuclei-stained ground truth. The experiments of Sadanandan suggests in the Abstract that cell segmentations can be done based on any imaging technique with another separate imaging technique serving as the basis for ground truth segmentation generation. Abstract: “We also show that the general idea is applicable for other microscopy experiments where object-specific fluorescent stains can be used for definition of training regions.” See also Results and Discussion section.).
Regarding Claim 6, Sadanandan teaches: the method of claim 1 wherein the second imaging technique optically captures eEGFP-tagged Lamin B1 (Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Page 3-4: “Each site in this dataset was imaged at five different wavelengths distinguishing different intracellular structures such as nucleus, endoplasmic reticulum, nucleoli, golgi apparatus, plasma membrane, and mitochondria.”; Lamin B1 is a matrix protein found in the cytoplasm of cells surrounding the nucleus and would falls under cytoplasmic-based stains.”).
Regarding Claim 7, Sadanandan teaches: the method of claim 1 wherein the first imaging technique optically captures a plasma membrane dye (Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Page 3-4: “Each site in this dataset was imaged at five different wavelengths distinguishing different intracellular structures such as nucleus, endoplasmic reticulum, nucleoli, golgi apparatus, plasma membrane, and mitochondria.”).
Regarding Claim 8, Sadanandan teaches: the method of claim 1 wherein the second imaging technique optically captures material edited to contain a CAAX protein (Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Page 3-4: “Each site in this dataset was imaged at five different wavelengths distinguishing different intracellular structures such as nucleus, endoplasmic reticulum, nucleoli, golgi apparatus, plasma membrane, and mitochondria.”).
Regarding Claim 9, Sadanandan teaches: one or more memories collectively having contents configured to cause a computing system to perform a method for segmenting a structure appearing in a distinguished image captured using a first image capture approach (Page 6: DCNN System: “The DCNN system was set up on a workstation with six core Intel® Core™ i7 CPU running at 3.5 GHz and 32 Gb RAM equipped with a Nvidia Titan X Pascal GPU on Ubuntu 14.04 operation system.”; a computer system commonly contain memories or storage medium for programs and other contents), the method comprising: accessing a first segmentation model that outputs segmentations for images captured using a second image capture approach distinct from the first image capture approach (Figure 1(b) shows three different images captured using different techniques; bright-field, nuclei-stained, and cytoplasm-stained.; Figure 1(b) green box is the first segmentation model); for each of a plurality of scenes: capturing the scene in a first image using the first imaging technique (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 3: “images in bright-field as well as blue and green fluorescence were acquired at the same positions and with the same z-stack to serve as input for creation of ground truth.”); capturing the scene in a second image using the second imaging technique (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 3: “images in bright-field as well as blue and green fluorescence were acquired at the same positions and with the same z-stack to serve as input for creation of ground truth.”); applying the accessed first segmentation model to the second image to obtain a segmentation for the scene (Figure 1(b) shows the CellProfiler pipeline being applied to the microscopy images and generating a segmentation label.); assembling a training observation for the scene comprising the first image and the obtained segmentation (Figure 1(b) shows the segmented image labels and the microscopy image data being combined to form a training pair for training the neural network.); using the assembled training observations to train a second segmentation model for the first imaging technique (Figure 1(b): “The data and the label are subjected to data augmentation to create the final dataset for training the DCNN.”), imaging the distinguished scene using the first imaging technique to obtain the image of the distinguished scene (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 2: “Bright-field images were recorded every 10 min overnight”); and subjecting the image of the distinguished scene to the second segmentation model to obtain a segmentation of the image of the distinguished scene (Figure 1(c) shows the acquired image data being inputted into a trained neural network and outputting a segmented image).
Regarding Claim 10, Sadanandan teaches: the one or more memories of claim 9 wherein the captured images are 3D images (Figure 1(a): “A z-stack of bright-field time lapse microscopy images”; z-stack images suggests three dimensionality). 
Regarding Claim 11, Sadanandan teaches: the one or more memories of claim 9 wherein the captured images are 2D images (Figure 1(a): “A z-stack of bright-field time lapse microscopy images”; each image in the z-stack is a 2D slice).
Regarding Claim 12, Sadanandan teaches: the one or more memories of claim 9 wherein the captured images are captured using one or more microscope units (Page 4: Methods: Cell culturing and image acquisition for experiment 1 (time-lapse): Para 1: “Images were acquired using the NIS Software and a 10x/0.45 air objective on an inverted Nikon Ti microscope, motorized in xy and z (stage piezo, Mad City Labs) and equipped with full size incubator (Live Imaging Service), a Halogen lamp as light source for bright-field light imaging, LEDs (SpectraX, Lumencor) as light source for fluorescence imaging (Hoechst: ex 395/25; Cell Mask: ex 475/28), an external filter wheel for emission filters … and an Andor Zyla 4.2+ camera.”).
Regarding Claim 13, Sadanandan teaches: the one or more memories of claim 9 wherein the captured images are captured using one or more microscope modalities (Page 4: Methods: Cell culturing and image acquisition for experiment 1 (time-lapse): Para 1: “Images were acquired using the NIS Software and a 10x/0.45 air objective on an inverted Nikon Ti microscope, motorized in xy and z (stage piezo, Mad City Labs) and equipped with full size incubator (Live Imaging Service), a Halogen lamp as light source for bright-field light imaging, LEDs (SpectraX, Lumencor) as light source for fluorescence imaging (Hoechst: ex 395/25; Cell Mask: ex 475/28), an external filter wheel for emission filters … and an Andor Zyla 4.2+ camera.”).
Regarding Claim 14, Sadanandan teaches: the one or more memories of claim 9, the method further comprising: training the first segmentation model (Figure 2(a) shows a nuclei image and a cytoplasm image being used to train the CellProfiler to generate segmented images).
Regarding Claim 15, Sadanandan teaches: one or more memories collectively storing a segmentation model data structure (Page 6: DCNN System: “The DCNN system was set up on a workstation with six core Intel® Core™ i7 CPU running at 3.5 GHz and 32 Gb RAM equipped with a Nvidia Titan X Pascal GPU on Ubuntu 14.04 operation system.”; a computer system commonly contain memories or storage medium for programs and other contents), the data structure comprising: information comprising a machine learning model trained to predict segmentation for images captured in a first manner (Page 5: Methods: Deep Convolutional Neural Network Architecture; Figure 1(b) and 1(c)), the machine learning model having been trained using training observations each pairing an image of a scene captured in the first manner with a segmentation of an image of the same scene captured in a second manner distinct from the first manner (Figure 1(b) shows the pairing of a bright-field microscope image and a segmented label from a segmentation of a second image for training a neural network), the segmentation of the image of the same scene captured in the second manner having been produced by applying to the image of the same scene captured in the second manner a model for segmenting images captured in the second manner (Figure 1(b) shows microscope image being inputted into a segmentation model that generates segmentation labels according to a second imaging technique.), such that the contents of the data structure can be applied to a distinguished image captured in the first manner to predict a segmentation of the distinguished image (Figure 1(c) shows a trained neural network being applied to microscope technique captured by an imaging technique and outputting the segmented image.).
Regarding Claim 16, Sadanandan teaches: the one or more memories of claim 15 wherein the machine learning model is a neural network (Page 5: Methods: Deep Convolutional Neural Network Architecture).
Regarding Claim 17, Sadanandan teaches: a method in a computing system for analyzing microscopy images of a distinguished sample of biological cells (Page 4: Methods), the method comprising: accessing a first image of the distinguished sample in which the distinguished sample has been subjected to DNA dye (Page 4: Methods: Cell Culturing and image acquisition for experiment 1 (time-lapse): Para 3: “images in bright-field as well as blue and green fluorescence were acquired at the same positions and with the same z-stack to serve as input for creation of ground truth.”; Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Sadanandan describes two experiments where Experiment 1 segments a bright-field microscope image based on nuclei- and cytoplasmic-stained ground truth segmentation and Experiment 2 segments a multi-channel image based on nuclei-stained ground truth. The experiments of Sadanandan suggests in the Abstract that cell segmentations can be done based on any imaging technique with another separate imaging technique serving as the basis for ground truth segmentation generation. Abstract: “We also show that the general idea is applicable for other microscopy experiments where object-specific fluorescent stains can be used for definition of training regions.” See also Results and Discussion section.); applying a first machine learning model to the first image to produce a segmentation of nuclei appearing in the first image (Figure 1(b) shows the CellProfiler pipeline being applied to the microscopy images and generating a segmentation label.); accessing a second image of the distinguished sample in which the distinguished sample have been subject to membrane dye (Abstract: “we stain the cells with fluorescent markers for nuclei and cytoplasmic regions.”; Page 3-4: “Each site in this dataset was imaged at five different wavelengths distinguishing different intracellular structures such as nucleus, endoplasmic reticulum, nucleoli, golgi apparatus, plasma membrane, and mitochondria.”); applying a second machine learning model to the second image to produce a segmentation of cell bodies appearing in the first image (Figure 1(c) shows the acquired image data being inputted into a trained neural network and outputting a segmented image); and causing the produced segmentations of nuclei and cell bodies to be simultaneously displayed (Abstract: “We also provide the segmentation results overlaid on the input image in Supplementary Fig. 4.”; Figure 2(b) shows the segmentation result being overlaid on the input image; See also Supplementary Fig. 4 from the provided Supplementary Materials and Figures.).
Regarding Claim 18, Sadanandan teaches: the method of claim 17 wherein the produced segmentations of nuclei and cell bodies are superimposed in their displayed (Abstract: “We also provide the segmentation results overlaid on the input image in Supplementary Fig. 4.”; Figure 2(b) shows the segmentation result being overlaid on the input image; See also Supplementary Fig. 4 from the provided Supplementary Materials and Figures.).
Regarding Claim 19, Sadanandan teaches: the method of claim 17 wherein the produced segmentations of nuclei and cell bodies are displayed separately (Figure 2(b) shows the segmentation result that can be displayed separately.). 
Regarding Claim 20, Sadanandan teaches: the method of claim 17, further comprising: for each of a plurality of training samples of biological cells: accessing a multi-channel microscopy image of the training sample of biological cells in which one channel is DNA dye and another channel is Lamin B1 (Figure 1(b) shows a nuclei-stained image and a cytoplasm-stained image); applying a third machine learning model to the Lamin B1 channel of the image to obtain a segmentation of nuclei for the image (Figure 1(b) shows the CellProfiler being applied to the nuclei- and cytoplasm-stained image where a segmentation label is outputted. See Page 4: Methods: Automatic training set generation); contributing the combination of (1) the segmentation of nuclei for the image and (2) the DNA dye channel to a training set (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation); and using the training set to train the first machine learning model (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation).
Regarding Claim 21, Sadanandan teaches: the method of claim 17, further comprising: for each of a plurality of training samples of biological cells: accessing a multi-channel microscopy image of the training sample of biological cells in which one channel is DNA dye and another channel is Lamin B1 (Figure 1(b) shows a nuclei-stained image and a cytoplasm-stained image); applying a third machine learning model to the Lamin B1 channel of the image to obtain a segmentation of nuclei for the image (Figure 1(b) shows the CellProfiler being applied to the nuclei- and cytoplasm-stained image where a segmentation label is outputted. See Page 4: Methods: Automatic training set generation); contributing the combination of (1) the segmentation of nuclei for the image and (2) the DNA dye channel to a training set (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation); and using the training set to train the first machine learning model (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation).
Regarding Claim 23, Sadanandan teaches: the method of Claim 17, further comprising: for each of a plurality of training samples of biological cells: accessing a multi-channel microscopy image of the training sample of biological cells in which one channel is membrane dye and another channel is CAAX (Figure 1(b) shows a nuclei-stained image and a cytoplasm-stained image; nuclei-stained image include CAAX tagged images); applying a third machine learning model to the CAAX channel of the image to obtain a segmentation of cell bodies for the image (Figure 1(b) shows the CellProfiler being applied to the nuclei- and cytoplasm-stained image where a segmentation label is outputted. See Page 4: Methods: Automatic training set generation); contributing the combination of (1) the segmentation of cell bodies for the image and (2) the membrane dye channel to a training set (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation); and using the training set to train the second machine learning model (Figure 1(b) the segmentation labels from the CellProfiler is used to train a further neural network; See Page 4: Methods: Automatic training set generation).
Regarding Claim 24, Sadanandan teaches: the method of claim 17, further comprising: applying a seeding model to the first image to obtain a seeded nuclear segmentation in which adjacent nuclei are distinguished (Page 5: Methods: Automatic training set generation: Para 2: “we segmented the nuclear regions from the nuclei channel by global thresholding followed by watershed segmentation … we used the nuclear regions as seeds and applied a seeded watershed segmentation on the dilated cytoplasms image to get the final segmentation mask”; Sadanandan discloses the use of a seeded watershed segmentation to distinguish cell bodies and can be used to segment nuclear bodies); and assign differentiating indices to nuclei identified in the seed nuclear segmentation (Page 5: Methods: Automatic training set generation: Para 2: “we segmented the nuclear regions from the nuclei channel by global thresholding followed by watershed segmentation … we used the nuclear regions as seeds and applied a seeded watershed segmentation on the dilated cytoplasms image to get the final segmentation mask”; watershed segmentation is a known segmentation method that segments images based on feature points and pixel assignments based on the initial feature points), and wherein the produced segmentation of nuclei are displayed in a manner that distinguishes nuclei to which different indices are assigned (Figure 1 and 2 show final segmented images where cell bodies and cell structures are distinguished from each other by color.) 
Regarding Claim 25, Sadanandan teaches: the method of claim 24, wherein the produced segmentation of cell bodies are displayed in a manner that distinguishes cell bodies containing nuclei to which different indices are assigned (Figure 1 and Figure 2 both show segmented images where each segment is colored differently to show different cell bodies).

Allowable Subject Matter
Claims 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 22 requires the generation of a training set containing segmentations based on mitotic nuclei and interphase nuclei. The claim further requires the generation of these segmentations from segmenting microscopy images dyed with DNA dye and tagged for H2B. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. The closest relevant prior art Sadanandan discloses the generation of training data based on microscope images tagging different cellular structures. Sadanandan does not disclose generating training data based on the stage of mitosis of the cell and selecting specific segmentation methods based on the stage of mitosis. Therefore, the limitations of Claim 22 is a distinguishing feature over the prior art.
Claim 26 require the use of a pair detection model to detect nuclei pairs and assign them to the same index for image segmentation. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Sadanandan discloses a seeded watershed segmentation method that segments and distinguishes cellular bodies and structures. However, Sadanandan does not disclose detecting and identifying pairs of nuclei and reassigning nuclei to the same index and distinguishing them the same way. Other relevant prior arts that utilizes seeded segmentation methods for nuclei segmentation have the same deficiencies as Sadanandan where they are silent on identifying pairs of cellular structures and reassigning the indices to be the same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubin et al. (US 2015/0132767 A1), Sun (US 2020/0111234 A1)
J. Song, L. Xiao and Z. Lian, "Contour-Seed Pairs Learning-Based Framework for Simultaneously Detecting and Segmenting Various Overlapping Cells/Nuclei in Microscopy Images," in IEEE Transactions on Image Processing, vol. 27, no. 12, pp. 5759-5774, Dec. 2018, doi: 10.1109/TIP.2018.2857001.
A. -A. Liu, Y. Lu, M. Chen and Y. -T. Su, "Mitosis Detection in Phase Contrast Microscopy Image Sequences of Stem Cell Populations: A Critical Review," in IEEE Transactions on Big Data, vol. 3, no. 4, pp. 443-457, 1 Dec. 2017, doi: 10.1109/TBDATA.2017.2721438.
F. Xing and L. Yang, "Robust Nucleus/Cell Detection and Segmentation in Digital Pathology and Microscopy Images: A Comprehensive Review," in IEEE Reviews in Biomedical Engineering, vol. 9, pp. 234-263, 2016, doi: 10.1109/RBME.2016.2515127.
Carpenter, A.E., Jones, T.R., Lamprecht, M.R. et al. CellProfiler: image analysis software for identifying and quantifying cell phenotypes. Genome Biol 7, R100 (2006). https://doi.org/10.1186/gb-2006-7-10-r100
Sadanandan Supplementary Material: retrieved from: https://www.nature.com/articles/s41598-017-07599-6#MOESM1
Harder N, Mora-Bermúdez F, Godinez WJ, Wünsche A, Eils R, Ellenberg J, Rohr K. Automatic analysis of dividing cells in live cell movies to detect mitotic delays and correlate phenotypes in time. Genome Res. 2009 Nov;19(11):2113-24. doi: 10.1101/gr.092494.109. Epub 2009 Oct 1. PMID: 19797680; PMCID: PMC2775592.
Shu J, Fu H, Qiu G, Kaye P, Ilyas M. Segmenting overlapping cell nuclei in digital histopathology images. Annu Int Conf IEEE Eng Med Biol Soc. 2013;2013:5445-8. doi: 10.1109/EMBC.2013.6610781. PMID: 24110968.
Kowal, M., Żejmo, M., Skobel, M. et al. Cell Nuclei Segmentation in Cytological Images Using Convolutional Neural Network and Seeded Watershed Algorithm. J Digit Imaging 33, 231–242 (2019). https://doi.org/10.1007/s10278-019-00200-8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668